Title: From John Adams to United States Congress, 25 January 1797
From: Adams, John,Commissioners of the Sinking Fund
To: United States Congress



January 25th: 1797—

The Commissioners of the Sinking Fund respectfully Report to Congress as follow.
That in pursuance of the powers committed to them by the Act entitled “An Act making provision for the payment of Certain debts of the United States” passed in the last session of Congress, they have authorized Sales of a part of the Capital Stock of the Bank of the United States, belonging to the United States, the proceeds of which have been applied to discharge certain debts according to law.—
The particulars and Amount of the said sales and the measures authorized by the Board, for the execution of their trust, so far as the Same have been completed, are represented in the Report of the Secretary of the Treasury dated the 24th: instant and in the proceedings of the accounting Officers therein refered to, which are herewith transmitted and prayed to be received as part of this report


John AdamsOn behalf of the Board